UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6354



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AUDLEY CASANOVA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. Frank W. Bullock,
Jr., District Judge. (CR-95-108, CA-99-1100-1)


Submitted:   June 19, 2003                 Decided:   June 24, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Audley Casanova, Appellant Pro Se.       Clifton Thomas Barrett,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Audley Casanova appeals the district court’s order denying his

motion for reconsideration of the magistrate judge’s denial of as

untimely his post-judgment motion to amend or supplement his 28

U.S.C. § 2255 (2000) motion and/or relief from judgment under Fed.

R. Civ. P. 60(b), properly construed as a second or successive

§ 2255 motion. This court may grant a certificate of appealability

only if the appellant makes a substantial showing of the denial of

a constitutional right.    28 U.S.C. § 2253(c)(2) (2000).   When, as

here, a district court dismisses a § 2255 motion on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).    We have independently reviewed the

record and conclude that Casanova has not made the requisite

showing.   See Miller-El v. Cockrell, 123 S. Ct. 1029 (2003).

     We must construe Casanova’s notice of appeal and informal

brief on appeal as an application to file a second or successive

motion to vacate under 28 U.S.C. § 2255.      See United States v.

Winestock,     F.3d    , 2003 WL 1949822, at *7 (4th Cir. Apr. 25,


                                  2
2003).   In order to obtain authorization to file a second motion to

vacate, a movant must assert claims based on either: (1) a new rule

of constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review; or (2) newly

discovered evidence that would be sufficient to establish by clear

and convincing evidence that no reasonable fact-finder would have

found the movant guilty of the offense. 28 U.S.C. §§ 2244(b)(3)(C),

2255 (2000).      Casanova’s claims do not satisfy either of these

conditions.     Therefore, we decline to authorize Casanova to file a

successive § 2255 application.

      We deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    3